DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, claims 1-2, 4, and 7-9 in the reply filed on 13 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 3, 5, 6, and 10 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 29 May 2020 and 05 February 2021, have been considered.

Drawings
The drawings received on 29 May 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 10,207,507).



a recording head (Fig. 3, element 3) including an ink ejection surface (Fig. 3, element 361) having an ink ejection port (Fig. 3, element 371) from which ink is ejected (Column 1, lines 11-20); 
a wiper member (Fig. 4, element 821) that wipes the ink ejection surface (Fig. 4, element 361), by moving in a predetermined wiping direction (Fig. 4, element D21) in contact with the ink ejection surface (Fig. 14, elements 361, 821); 
a cleaning liquid supply device (Fig. 4, element 83) including a cleaning liquid supply surface (Fig. 7, element 86) having a cleaning liquid supply port (Fig. 4, element 833) from which cleaning liquid for wiping the ink ejection surface with the wiper member is supplied (Column 7, lines 5-17), and located upstream (Fig. 4, i.e. right end) of the ink ejection surface (Fig. 4, element 361) in the wiping direction (Fig. 4, element D21); 
a cleaning liquid flow path (Fig. 4, elements 871, 873) that guides the cleaning liquid containing bubbles to the cleaning liquid supply device (Column 8, lines 52-65); 
a driving device (Column 9, lines 2-5; Column 10, lines 44-48) provides force to move the cleaning liquid through the cleaning liquid flow path and squeeze out the cleaning liquid from the cleaning liquid supply port (Column 10, lines 55-59); and 
a control device (Fig. 2, element 10) including a processor, and configured to act, when the processor executes a control program (Column 11, lines 22-29), as a controller that controls a cleaning operation performed by the wiper member to wipe the ink ejection surface with the cleaning liquid (Fig. 11 – Fig. 17), the control of the cleaning operation including squeezing out the cleaning liquid containing bubbles from the cleaning liquid supply port, and moving the wiper member carrying the cleaning liquid containing bubbles, in the wiping direction from a movement start position to an end position (Fig. 11 – Fig. 17) ahead of the ink ejection surface (Column 11, line 22 – Column 13, line 28).
The examiner notes to applicant that the limitations concerning the composition of the cleaning liquid are not seen to further limit the structure of the claims and are not seen to further distinguish the structure in view of Furukawa. 
With respect to claim 2, Furukawa discloses the wiper member (Fig. 4, element 821) is formed of a material non-absorptive (Column 6, lines 48-53) of the cleaning liquid.
With respect to claim 4, Furukawa discloses to control the cleaning operation (Fig. 11 – Fig. 17), the controller (Fig. 2, element 10) squeezes out purge ink (Fig. 12, element 45) from the ink ejection port of the recording head (Column 11, lines 57-60), and also the cleaning liquid (Column 12, lines 3-20) containing bubbles from the cleaning liquid supply port (Fig. 4, element 833), and moves the wiper member carrying the cleaning liquid containing bubbles in the wiping direction (Fig. 4, element D21), from the movement start position as far as the end position ahead of the ink ejection surface (Column 11, line 22 – Column 13, line 28).

With respect to claim 8, Furukawa discloses a scattering prevention member (Fig. 120, i.e. interface between elements 857 and 861) located downstream of the ink ejection surface in the wiping direction (Fig. 11, element D21), to be contacted by the wiper member after the wiper member has finished to wipe the ink ejection surface, wherein the end position is set to a position where the wiper member (Fig. 12, element 821) contacts the scattering prevention member (Column 11, line 22 – Column 13, line 28).
2. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 10,207,507) as applied to claim 1 above, and further in view of GE et al. (US 2019/00393312).
With respect to claim 9, Furukawa discloses the cleaning liquid flow path (Fig. 4, elements 871, 873).
However, Furukawa fails to disclose a heating element that applies heat to the cleaning liquid flow path, the heating element being located in contact with an outer 
GE discloses a printhead cleaning system (Fig. 1A, element 100) having a heating element (Fig. 1A, element 128; paragraph 0017) that applies heat (paragraph 0017, i.e. the heater) to the cleaning liquid flow path (Fig. 1A, element 126), the heating element being located in contact with an outer circumferential portion of the cleaning liquid flow path (Fig. 1A, i.e. element 128 is outside of element 126), wherein bubbles (Fig. 1A, element 122, i.e. heated to boiling point) are generated in the cleaning liquid flow path by the heat from the heating element.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the printhead cleaning system of GE in the inkjet recording apparatus of Furukawa.  The motivation for doing so would have been “Thus, for instance, build material particles and other debris may be removed from the surface of the printhead prior to the build material particles and other debris migrating into the bores” (paragraph 0011).

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        02/01/2022